DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
The amendment filed with the RCE submission of February 7, 2022 has been received and entered.  With the entry of the amendment, claims 2-5 are canceled, claims 9-10 are withdrawn, and claims 1 and 6-8 are pending for examination. 
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on May 11, 2021 is acknowledged.

Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to provide using the plating layer as a “hard mask”.  However, “hard” would be a relative term, and it is unclear what would be “hard” as opposed to “soft” or “average”.  For the purpose of examination, the plating layer is understood to form a “hard” layer (so a hard mask, when used as a mask), but applicant should clarify what is intended, without adding new matter.
Claim 1 has been amended to provide “wherein the catalyst removing liquid is prepared by diluting the DMAB 100 times to 1000 times with water”.  This is confusing as worded, because it could mean (1) the dilution is actually performed 100 times to 1000 times with water – such as successively adding drops of water 100 times or (2) the DMAB is diluted by adding an amount of water that is 100 to 1000 times the amount of the DMAB.  Additionally, if (2) is intended, it is not clarified how the amount is determined – would it be by weight, volume, moles, etc?  For the purpose of 
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kukanskis et al (US 4931148) in view of Milius et al (US 4684550) and Kado et al  (US 2004/0051180); EITHER alone OR optionally, further in view of Japan 2012-136769 (hereinafter ‘769).
Claims 1: Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion (adhesion strength of catalyst to non-adhesive material portion lower than to adhesive portion) (note exposed resist layer portion 180 before catalyst applied, in figures 3-4, for example, note column 7, line 5 through column 8, line 5). Catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (figure 4, column 7, lines 40-50, column 8, lines 45-50).  The catalyst is removed from the non-adhesive material portion by supplying a catalyst removing liquid containing a reducing agent onto the 
(A) As to the plating liquid as electroless plating liquid with a reducing agent, with the same reducing agent (DMAB) as in the catalyst removing liquid, Kukanskis indicates that the plating liquid can be electroless plating liquid (note claim 2), where general use of metallizing solutions is described (claim 1), and plating of circuit boards (abstract, claim 1), and notes using DMAB (dimethyl amine borane)  for the reducing agent for the catalyst removing liquid (column 10, lines 50-60),  and notes copper electroless plating (column 10, lines 60-65) but does not give the specific DMAB materials of the electroless plating liquid.  Milius describes copper electroless plating is used for circuit boards (column 1, lines 1-15) and notes copper electroless plating baths can include DMAB reducing agent  (column 3, lines 15-20, column 1, lines 50-68), where pH can be 10 (column 3, lines 35-40) or 8-9.5, for example (column 3, lines 20-25), below the 11-13 pH range indicated as a problem by Kukanskis (column 8, lines 40-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kukanskis to use DMAB in both the catalyst removing liquid and in the electroless plating liquid as suggested by Milius with an expectation of predictably acceptable plating results, because Kukanskis indicates using DMAB in the catalyst removing liquid and teaches using a copper electroless plating liquid and Milius would show how copper electroless plating bath can 
(B) As to preparing the catalyst removing liquid by diluting the DMAB reducing agent 100 to 1000 times with water, Kukanskis indicates the catalyst removing liquid would be an aqueous solution (so with water) with small amounts of DMAB (0.5 g/l) (column 10, lines 50-60, which by weight would give about 2000 times the amount of water as DMAB) and generally notes using dilute (so diluted) alkaline solutions for removal of the catalytic layer (column 7, lines 50-65), so it would be understood that other amounts could be used.  Furthermore, as to the diluting, any order of mixing would be obvious as suggested by In re Gibson, thus indicating that the DMAB can be specifically provided and diluted with water, note  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)  Additionally, Milius describes the providing of small amounts of DMAB (so diluted) in the aqueous plating solution (note column 1, lines 60-68, and column 3, lines 15-20), where amounts of 2.5 to 12.5 g/l of DMAB is described, with a preferred amount of 5.5 g/L), where for example 5.5 g/L would give about 181 times the amount of water as DMAB, in what is understood to be the claimed range (note column 3, lines 15-20). Given the general teaching of dilute aqueous solutions in Kukanskis and the teaching of Milius of conventional dilute amounts of DMAB to provide in aqueous solutions for use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of DMAB in Milius with an expectation of predictably acceptable use as known dilute amounts of DMAB to use in solutions in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.
(C)  As to further providing the plating layer formation without a rinsing to remove catalyst removing liquid from the substrate after performing the removing of the catalyst, Kukanskis describes a process with step 5 of removing the catalyst, then step 6 of contact with accelerator and then step 7 of electroless plating, and further describes that step 5 and 6 can be interchanged, so step 5 can occur immediately before electroless plating (column 10, line 50 through column 11, line 10 (note not having reducing agent appears to be a separate variation than exchanging steps 5 and 6, since “specific variations” in the plural is referred to) where it is described that intervening water rinses may be used where appropriate but does not require them at any specific point, note column 10, lines 35-40), and claim 1 also indicates step (f) of removing catalyst directly before step (g) of plating with no required rinsing, and therefore, it is understood that the plating layer can be applied without performing a rinsing process after the catalyst removing step. While column 8 describes rinsing in water before metallization, the 
Optionally, further using ‘769: ‘769 provides a plating method that includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst adheres (irradiated portion) and a non-adhesive material portion to which the catalyst is difficult to adhere (non-irradiated portion) (note 0034, 0035, 0013-0014, the irradiated portion considered the adhesive portion and the non-irradiated portion the non-adhesive portion, noting the adherence of material discussed below indicating lower adhesion strength of catalyst to the non-adhesive portion), then catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (0036, 0022), then, the substrate is supplied with a reducing agent solution by immersion where the reducing agent reduces the catalyst material to metal and which remains adhered to the adhesive portion and is not fixed to the non-adhesive portion (0037, 0017, 0023), where it would be therefore understood that the non-fixed material would be removed or be at least suggested to  one of ordinary skill in the art before the effective filing date of the claimed invention to be removed from the non-adhesive portion as solution is applied and would push against the surface and the catalyst  not fixed to the non-adhesive portion, and further the same step described for removal by applicant is provided with the supplying of the solution with reducing agent onto the substrate (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).), and so the solution considered a catalyst removing liquid containing a reducing agent, and 
(D) As to further etching the substrate using the applied plating layer as a hard mask, Kukanskis describes making circuit boards, for example (note column 1, lines 5-10), where the substrate can be a metal clad board, for example (column 6, lines 60-68), but does not specifically teach the etching as claimed. Kado describes forming interconnects (0022), where a substrate can be provided that has layers, including a barrier layer 14 provided (note figure 6A, 0043, 0067), where a patterned resist is applied, followed by catalyst application, followed by copper electroless plating (seed layer 18), applied to the substrate and not the resist, and then removal of the resist (note figures 6A-6D, 0046-0049, 0067).  After this, the copper electroless plated layer 18 is used as an etch mask (so hard etch mask as the plated layer) to etch the barrier film (figure 6E, 0068).  Thereafter further treatment, such as electroplating to form the interconnect, is provided (figure 6F, 0069).

Claim 6: Kukanskis provides that the catalyst removing liquid is alkaline (note column 10, lines 50-60, column 11, lines 15-20 and 40-45).
Claim 8: In Kukanskis, the substrate can be considered as having base material portion 120 (adhesive material portion) and a core member which is protruded from the base member and is made of the non-adhesive material portion (resist layer 180 shown as protruding from the base layer) (figure 4).

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al (US 2015/0034592) in view of Kukanskis et al (US 4931148), Hiatt (US 2005/0186791) and Milius et al (US 4684550) and as evidenced by van der Putten  (US 5246732), EITHER alone OR optionally, further in view of Japan 2012-136769 (hereinafter ‘769).

(A) As to a suggested plating method using a surface of adhesive material (of SiN, as in claim 7) and a non-adhesive material of SiO2 (silicon oxide, as in claim 7), and using electroless plating to apply the copper, as claimed,
Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion (adhesion strength of catalyst to non-adhesive material portion lower than to adhesive portion) (note exposed resist layer portion 180 before catalyst applied, in figures 3-4, for example, note column 7, line 5 through column 8, line 5). Catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (figure 4, column 7, lines 40-50, column 8, lines 45-50).  The catalyst is removed from the non-adhesive material portion by supplying a catalyst removing liquid containing a reducing agent onto the 
Additionally, Hiatt further notes that it can also be desired to coat semiconductors forming circuits with through holes (note figures 1, 2, 0002-0004, 0008-0009), where the substrate 12 can be insulative, including glass (0022) and the hole can be provided with an exposed plating attractive coating for enhancing the plating process, where the coating can include silicon nitride giving a layer 27 (figure 1, 0026, where the described silicon nitride understood to meet the broad requirements of claim 7 and, as well, since other nitrides such as TiN can be used, it would be understood that SiN generally can also be used as well with an expectation of predictably acceptable results), and over that, electroless plating can be provided (layer 36, note figure 2, 0027).  
van der Putten further evidences how silicon oxide in the form of SiO2 is a dielectric or insulative material that can be used for circuit boards, where Pd can be provided in a PdCl2 and not adhere to the SiO2 (only forming Pd on a copper substrate portion to be plated) when providing Pd catalyst for a further copper electroless plating (column 1, line 60 through column 2, line 50).
Milius further describes how copper electroless plating can be applied to a catalyzed surface where the plating can be to a thickness of about 1 mil, for example 
Therefore, it would have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huff to provide a desired pattern of copper on the silicon oxide substrate using an electroless plating process as suggested by Kukanskis, Hiatt and Milius as evidenced by van der Putten, where this would allow deposition of the copper metal in the desired pattern on the surface, and not have to remove and waste plating material after the metal application, since Huff wishes to apply copper to be in a resulting pattern on a silicon oxide substrate, where an adhesion layer can be applied before applying the copper, and where the silicon oxide needs to be exposed, so that the copper layer acts as an etching mask for the silicon oxide, Kukanskis describes how copper can be plated, and applied to a substrate surface that is catalyzed in a pattern (by having a surface that catalyst desirably is less adherent to (the resist) where plating not desired, and the substrate surface where the catalyst is more adherent where plating desired, imparting catalyst to the substrate by applying a catalyst solution on the substrate, removing, by supplying a catalyst removing liquid containing a reducing agent onto the substrate, thus removing catalyst from the non-adhesive material portion, while allowing catalyst to be left on a surface of the adhesive material portion, and forming a plating layer of copper selectively on the adhesive material portion by supplying an electroless plating liquid onto the substrate),  where Hiatt would further indicate insulating material including glass can be used for pattern formation with exposed silicon nitride on the substrate to be plated  to help plating attraction (thus giving a suggested adhesion material portion on the substrate) and van 
(B) As to the plating liquid as electroless plating liquid with a reducing agent, with the same reducing agent (DMAB) as in the catalyst removing liquid, Kukanskis indicates that the plating liquid can be electroless plating liquid (note claim 2), where general use of metallizing solutions is described (claim 1), and plating of circuit boards (abstract, claim 1), and notes using DMAB (dimethyl amine borane)  for the reducing agent for the catalyst removing liquid (column 10, lines 50-60),  and notes copper electroless plating (column 10, lines 60-65) but does not give the specific DMAB materials of the electroless plating liquid.  Milius describes copper electroless plating is used for circuit boards (column 1, lines 1-15) and notes copper electroless plating baths can include DMAB reducing agent  (column 3, lines 15-20, column 1, lines 50-68), where pH can be 10 (column 3, lines 35-40) or 8-9.5, for example (column 3, lines 20-25), below the 11-13 pH range indicated as a problem by Kukanskis (column 8, lines 40-
(C) As to preparing the catalyst removing liquid by diluting the DMAB reducing agent 100 to 1000 times with water, Kukanskis indicates the catalyst removing liquid would be an aqueous solution (so with water) with small amounts of DMAB (0.5 g/l) (column 10, lines 50-60, which by weight would give about 2000 times the amount of water as DMAB) and generally notes using dilute (so diluted) alkaline solutions for removal of the catalytic layer (column 7, lines 50-65), so it would be understood that other amounts could be used.  Furthermore, as to the diluting, any order of mixing would be obvious as suggested by In re Gibson, thus indicating that the DMAB can be specifically provided and diluted with water, note  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)  Additionally, Milius describes the providing of small amounts of DMAB (so diluted) in the aqueous plating solution (note column 1, lines 60-68, and column 3, lines 15-20), where amounts of 2.5 to 12.5 g/l of DMAB is described, with a preferred amount of 5.5 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.
(D)  As to further providing the plating layer formation without a rinsing to remove catalyst removing liquid from the substrate after performing the removing of the catalyst, Kukanskis describes a process with step 5 of removing the catalyst, then step 6 of contact with accelerator and then step 7 of electroless plating, and further describes that step 5 and 6 can be interchanged, so step 5 can occur immediately before electroless plating (column 10, line 50 through column 11, line 10 (note not having reducing agent appears to be a separate variation than exchanging steps 5 and 6, since “specific 
Optionally, further using ‘769: ‘769 provides a plating method that includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst adheres (irradiated portion) and a non-adhesive material portion to which the catalyst is difficult to adhere (non-irradiated portion) (note 0034, 0035, 0013-0014, the irradiated portion considered the adhesive portion and the non-irradiated portion the non-adhesive portion, noting the adherence of material discussed below indicating lower adhesion strength of catalyst to the non-adhesive portion), then catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (0036, 0022), then, the substrate is supplied with a reducing agent solution by immersion where the reducing agent reduces the catalyst material to metal and which remains adhered to the adhesive portion and is not fixed to the non-adhesive portion (0037, 0017, 0023), where it would be therefore understood that the non-fixed material would be removed or be at least suggested to  one of ordinary skill in the art before the effective filing date of the claimed invention to be removed from the non-adhesive portion as solution is applied and would push against the surface and the catalyst  not fixed to the non-adhesive portion, and further the same step described for removal by prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).), and so the solution considered a catalyst removing liquid containing a reducing agent, and thereafter a plating layer is formed selectively on the adhesive material portion by supplying a plating liquid onto the substrate (0012, 0017, 0024, 0030, 0038). As to further providing the plating layer formation without a rinsing to remove catalyst removing liquid from the substrate after performing the removing of the catalyst,  ‘769 does not indicate any rinsing required between the reducing agent solution/catalyst removing treatment and the electroless plating step (0037-0038, optional surfactant adding step between the two, but not required).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Huff in view of Kukanski, Hiatt and Milius, and further as evidenced by van der Putten can be performed without having rinsing between catalyst removing treatment and electroless plating as suggested by ‘769 as conventional when performing a similar such treatment, with an expectation of predictably acceptable results.
Claim 6: Kukanskis provides that the catalyst removing liquid is alkaline (note column 10, lines 50-60, column 11, lines 15-20 and 40-45).
Claim 8: In the process of Huff in view of Kukanskis, Hiatt and Milius, as evidenced by van der Putten EITHER alone OR further in view of ‘769, Kukanskis shows how the substrate can be considered as having base material portion 120 (adhesive 

The rejection of claims 1, 4-5 and 8 under 35 U.S.C. 103 as being unpatentable over Japan 2012-136769 (hereinafter ‘769) in view of Milius et al (US 4684550) is withdrawn due to the amendments of February 7, 2022 changing the scope of the claims.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Iwashita et al (US 2017/0287713) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550).
The applied reference to Iwashita has common inventors with the instant application. 
(A) Based on the publication date of October 5, 2017 it was published before the present applications PCT filing date of March 22, 2018.  Therefore, Iwashita constitutes prior art under 35 USC 102(a)(1).  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
(B) Based upon the earlier effectively filed date of the reference, it also constitutes prior art under 35 U.S.C. 102(a)(2). 
as to the USC 102(a)(2) rejection only, note the discussion for section (A) above as to the 35 USC 102(a)(1) rejection) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1, 7: Iwashita provides a plating method including preparing a substrate (abstract) having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (SiN) and a non-adhesive material portion to which the catalyst is difficult to attach (SiO2) (figure 3, 0060-0063, with the non-adhesive material portion having a lower catalyst adhesive strength than the adhesive portion), imparting the catalyst to the substrate by supplying a catalyst solution onto the substrate (0053, 0077-0078) providing a catalyst removing liquid onto the substrate to remove catalyst solution from the substrate (0079), and forming a plating layer selectively on the adhesive material portion by supplying a plating liquid onto the substrate (0080, 0047, where the plating can be electroless plating). The plating layer forms a hard mask layer and the substrate is etched using this layer as a hard mask (note 0080, 0086)


(B) Further as to using the same reducing agent in the catalyst removing liquid and the electroless plating liquid, as Iwashita indicates using DMAB in the electroless solution as reducing agent (0047) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60), using the same DMAB in both liquids would be suggested.
(C) As to preparing the catalyst removing liquid by diluting the DMAB reducing agent 100 to 1000 times with water, Kukanskis indicates the catalyst removing liquid would be an aqueous solution (so with water) with small amounts of DMAB (0.5 g/l) (column 10, lines 50-60, which by weight would give about 2000 times the amount of water as DMAB) and generally notes using dilute (so diluted) alkaline solutions for removal of the catalytic layer (column 7, lines 50-65), so it would be understood that other amounts could be used.  Furthermore, as to the diluting, any order of mixing would be obvious as suggested by In re Gibson, thus indicating that the DMAB can be specifically provided and diluted with water, note  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.
(D) further as to not rinsing after removing of the catalyst,  Iwashita describes a rinsing process as the catalyst removing step (0079), but this would be replaced with the catalyst removing liquid of Kukanskis and there is no indication of a further rinsing step 
Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60).
Claim 8: Iwashita indicates that the substrate can have a base member of the adhesive material portion and a core member which is protruded from the base member and is made of the non-adhesive material portion (figure 3, 0060).

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being obvious over  WO 2018/079055 (hereinafter ‘055) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550).
*** Please note Inatomi et al (US 2019/0271084), the US national stage of the PCT application of ‘055 is used as a translation, and the citations are to Inatomi et al (US 2019/0271084). ***
The applied reference to ‘055 has a common inventor with the instant application. 
 Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Claims 1, 7: ‘055 provides a plating method including preparing a substrate (abstract) having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (SiN) and a non-adhesive material portion to which the catalyst is difficult to attach (SiO2) (figure 3, 0058-0060, 0075, so the non-adhesive portion as a lower adhesive strength with catalyst than the adhesive portion), imparting the catalyst to the substrate by supplying a catalyst solution onto the substrate (0050, 0074-0075), and forming a plating layer selectively on the adhesive material portion by supplying a plating liquid onto the substrate (0042-0043, 0076, where the plating can be electroless plating).  The plating forms a hard mask layer, and the substrate is etched using the hard mask layer as a plating layer (0081).
(A) ‘055 does not teach providing a removing liquid that is a reducing agent containing liquid to remove catalyst from the non-adhesive portion while leaving catalyst on the adhesive portion.  However, Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (the material to which the catalyst remains adhered, as more adherent than to the other portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion to which the catalyst is difficult to attach (the material to which the catalyst is removable in the process, where the non-adhesive portion would have a lower 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘055 to provide a reducing agent containing solution to the substrate as described by Kukanskis after catalyst application and before plating as a catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘055 only wants to plate on adhesive areas, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid after catalyst application and before plating can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas.
(B) Further as to the catalyst removing liquid and electroless plating liquid containing the same reducing agent,  ‘055 indicates using DMAB in the electroless solution as reducing agent (0043) and Kukanskis indicates DMAB in the catalyst 
(C) As to preparing the catalyst removing liquid by diluting the DMAB reducing agent 100 to 1000 times with water, Kukanskis indicates the catalyst removing liquid would be an aqueous solution (so with water) with small amounts of DMAB (0.5 g/l) (column 10, lines 50-60, which by weight would give about 2000 times the amount of water as DMAB) and generally notes using dilute (so diluted) alkaline solutions for removal of the catalytic layer (column 7, lines 50-65), so it would be understood that other amounts could be used.  Furthermore, as to the diluting, any order of mixing would be obvious as suggested by In re Gibson, thus indicating that the DMAB can be specifically provided and diluted with water, note  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)  Additionally, Milius describes the providing of small amounts of DMAB (so diluted) in an aqueous copper plating solution (note column 1, lines 60-68, and column 3, lines 15-20), where amounts of 2.5 to 12.5 g/l of DMAB is described, with a preferred amount of 5.5 g/L), where for example 5.5 g/L would give about 181 times the amount of water as DMAB, in what is understood to be the claimed range (note column 3, lines 15-20). Given the general teaching of dilute aqueous solutions in Kukanskis and the teaching of Milius of conventional dilute amounts of DMAB to provide in aqueous solutions for use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of DMAB in Milius in the process of ‘055 in view of Kukanskis with an expectation of predictably acceptable use as known dilute amounts of DMAB to use in solutions in the plating art, giving an amount such as 5.5 g/L that would give an amount of water in the claimed range.  Additionally note In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.
(D)   ‘055 does not indicate providing any additional rinsing between catalyst application and plating (0075-0076), and Kukanskis at claim 1 would also not require such rinsing.
Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60).
Claim 8: ‘055 indicates that the substrate can have a base member of the adhesive material portion and a core member which is protruded from the base member and is made of the non-adhesive material portion (figure 3, 0057)

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being obvious over  WO 2018/079056 (hereinafter ‘056) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550).
*** Please note Inatomi et al (US 2019/0267242), the US national stage of the PCT application of ‘056 is used as a translation, and the citations are to Inatomi et al (US 2019/0267242). ***

 Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1, 7: ‘056 provides a plating method including preparing a substrate (abstract) having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (SiN) and a non-adhesive material portion to which the catalyst is difficult to attach (SiO2) (figure 3, 0057-0060, 0075, and so the non-adhesive portion can be considered as having a lower catalyst adhesive strength than the adhesive portion), imparting the catalyst to the substrate by supplying a catalyst solution onto the substrate (0049, 0074-0076), and forming a plating layer selectively on the adhesive material portion by supplying a plating liquid onto the substrate (0042-0043, 0077, where the plating can be electroless plating).  The plating forms a hard etch mask, and the substrate is plated using the plating layer as a hard etch mask (0080-0081).


(B) Further as to the catalyst removing solution and the electroless solution having the same reducing agent, ‘056 indicates using DMAB in the electroless solution as reducing agent (0043) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60), suggesting to use the same DMAB reducing agent in both solutions.
(C) As to preparing the catalyst removing liquid by diluting the DMAB reducing agent 100 to 1000 times with water, Kukanskis indicates the catalyst removing liquid would be an aqueous solution (so with water) with small amounts of DMAB (0.5 g/l) (column 10, lines 50-60, which by weight would give about 2000 times the amount of water as DMAB) and generally notes using dilute (so diluted) alkaline solutions for removal of the catalytic layer (column 7, lines 50-65), so it would be understood that other amounts could be used.  Furthermore, as to the diluting, any order of mixing would be obvious as suggested by In re Gibson, thus indicating that the DMAB can be specifically provided and diluted with water, note  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.
(D)   ‘056 does not indicate providing any additional rinsing between catalyst application and plating (0076-0077), and Kuskanskis in claim 1 would also not indicate such rinsing required.

Claim 8: ‘056 indicates that the substrate can have a base member of the adhesive material portion and a core member which is protruded from the base member and is made of the non-adhesive material portion (figure 3, 0057).

Claims 1 and  6-8 are rejected under 35 U.S.C. 103 as being obvious over  WO 2018/079057 (hereinafter ‘057) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550).
*** Please note Inatomi et al (US 2019/0256980), the US national stage of the PCT application of ‘055 is used as a translation, and the citations are to Inatomi et al (US 2019/0256980). ***
The applied reference to ‘057 has a common inventor with the instant application. 
 Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Claims 1, 7: ‘057 provides a plating method including preparing a substrate (abstract) having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (SiN) and a non-adhesive material portion to which the catalyst is difficult to attach (SiO2) (figure 3, 0059-0062, 0079, so the non-adhesive portion would have a lower adhesion to catalyst than the adhesive portion), imparting the catalyst to the substrate by supplying a catalyst solution onto the substrate (0050, 0078-0079), providing a catalyst removing step using a catalyst removing liquid that removes catalyst solution from the substrate where the removal liquid can be water (0081, 0052) and forming a plating layer selectively on the adhesive material portion by supplying a plating liquid onto the substrate (0042-0043, 0082, where the plating can be electroless plating).  The plating layer forms a hard mask layer, and the substrate is etched using the plating layer as a hard mask layer (0085-0086).
(A) ‘057 does not teach providing a removing liquid that is a reducing agent containing liquid to remove catalyst from the non-adhesive portion while leaving catalyst on the adhesive portion.  However, Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (the material to which the catalyst remains adhered, as more adherent than to the other portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion to which the catalyst is difficult to attach (the material to which the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘055 to provide a reducing agent containing solution to the substrate as described by Kukanskis after catalyst application and before plating as a catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘057 only wants to plate on adhesive areas and notes providing a catalyst removing step with catalyst removing liquid, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid after catalyst application and before plating can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas.

(C) As to preparing the catalyst removing liquid by diluting the DMAB reducing agent 100 to 1000 times with water, Kukanskis indicates the catalyst removing liquid would be an aqueous solution (so with water) with small amounts of DMAB (0.5 g/l) (column 10, lines 50-60, which by weight would give about 2000 times the amount of water as DMAB) and generally notes using dilute (so diluted) alkaline solutions for removal of the catalytic layer (column 7, lines 50-65), so it would be understood that other amounts could be used.  Furthermore, as to the diluting, any order of mixing would be obvious as suggested by In re Gibson, thus indicating that the DMAB can be specifically provided and diluted with water, note  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)  Additionally, Milius describes the providing of small amounts of DMAB (so diluted) in an aqueous copper plating solution (note column 1, lines 60-68, and column 3, lines 15-20), where amounts of 2.5 to 12.5 g/l of DMAB is described, with a preferred amount of 5.5 g/L), where for example 5.5 g/L would give about 181 times the amount of water as DMAB, in what is understood to be the claimed range (note column 3, lines 15-20). Given the general teaching of dilute aqueous solutions in Kukanskis and the teaching of Milius of conventional dilute amounts of DMAB to provide in aqueous solutions for use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of DMAB in Milius in the process of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.
(D)  ‘057 does not indicate providing any additional rinsing between catalyst removal (has the rinsing, but this would be replaced by the removal liquid step of Kukanskis) and plating (0081-0082), and Kukanskis also does not require a rinsing step (claim 1).
Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60).
Claim 8: ‘057 indicates that the substrate can have a base member of the adhesive material portion and a core member which is protruded from the base member and is made of the non-adhesive material portion (figure 3, 0059).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,224,202 (hereinafter ‘202) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550).
Claims 1, 7: the claims of ‘202 provide preparing a substrate having a platable material portion comprising Si and a nonplatable material portion of SiO2, applying catalyst processing to apply catalyst selectively to the platable portion, and plating the platable portion (note claims 1, 5) where from looking to the substrate (as allowed in MPEP 804 understand what is intended), it is understood that the platable material would include SiN, the catalyst application would include applying a liquid solution of catalyst and rinsing off catalyst solution, and the plating would include electroless plating by applying a plating liquid to the substrate, where the plating liquid can include DMAB reducing agent, as described in the specification (note column 5, lines 10-60, column 8, lines 1-10, column 9, line 30 through column 10, line 35 of the specification). This would give the same SiN and SiO2 portions as in claim 7.  Claim 1 also indicates a hard mask layer is formed, and where from looking to the specification this is understood to be hard mask layer for etching, suggesting to further provide etching the substrate using the plating layer as a hard mask (note column 11, lines 15-25).  As to providing the removing step by supplying a catalyst removing liquid containing a 
Therefore, it would have been obvious to one of ordinary skill in the art to modify ‘202 to provide a reducing agent containing solution as described by Kukanskis as the catalyst removal liquid in order to help prevent catalyst from remaining in undesired 
As to preparing the catalyst removing liquid by diluting the DMAB reducing agent 100 to 1000 times with water, Kukanskis indicates the catalyst removing liquid would be an aqueous solution (so with water) with small amounts of DMAB (0.5 g/l) (column 10, lines 50-60, which by weight would give about 2000 times the amount of water as DMAB) and generally notes using dilute (so diluted) alkaline solutions for removal of the catalytic layer (column 7, lines 50-65), so it would be understood that other amounts could be used.  Furthermore, as to the diluting, any order of mixing would be obvious as suggested by In re Gibson, thus indicating that the DMAB can be specifically provided and diluted with water, note  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)  Additionally, Milius describes the providing of small amounts of DMAB (so diluted) in an aqueous copper plating solution (note column 1, lines 60-68, and column 3, lines 15-20), where amounts of 2.5 to 12.5 g/l of DMAB is described, with a preferred amount of 5.5 g/L), where for example 5.5 g/L would give about 181 times the amount of water as DMAB, in what is understood to be the claimed range (note column 3, lines 15-20). Given the general teaching of dilute aqueous solutions in Kukanskis and the teaching of Milius of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range. As to rinsing after catalyst removal,  ‘202 describes a rinsing process as the catalyst removing step (as noted above), but this would be replaced with the catalyst removing liquid of Kukanskis, and Kukanskis further does not require rinsing (claim 1). Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60). Claim 8: ‘202 indicates that the substrate can have a base member of the adhesive material portion and a core member which is protruded from the base member and is made of the non-adhesive material portion (claim 6).

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,004,684 (hereinafter ‘684) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550).
Claims 1, 7: the claims of ‘684 provide preparing a substrate having a platable material portion comprising Si and a nonplatable material portion of SiO2, applying catalyst processing to apply catalyst selectively to the platable portion, and plating the platable portion (note claims 1) where from looking to the substrate (as allowed in MPEP 804 understand what is intended), it is understood that the platable material would include SiN, the catalyst application would include applying a liquid solution of catalyst and rinsing off catalyst solution, and the plating would include electroless plating by applying a plating liquid to the substrate, where the plating liquid can include DMAB reducing agent, as described in the specification(note column 5, lines 10-60, column 8, lines 1-10, column 9, line 30 through column 10, line 35 of the specification). This would give the same SiN and SiO2 portions as in claim 7.  Claim 1 provides etching the substrate by using the plating layer as a hard mask.  As to providing the removing step by supplying a catalyst removing liquid containing a reducing agent onto the substrate, so removing catalyst from the SiO2 and leaving in on the SiN, Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (the material to which the catalyst remains adhered, as more adherent than to the other portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion to which the catalyst is difficult to attach (noting 
Therefore, it would have been obvious to one of ordinary skill in the art to modify ‘684 to provide a reducing agent containing solution as described by Kukanskis as the catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘684 only wants to plate on adhesive areas and provides a catalyst removing liquid to remove excess catalyst solution, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas. As to the same reducing agent in the electroless and catalyst removing solutions,  ‘684 indicates using DMAB in the electroless solution as reducing agent (as noted above) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60), suggesting DMAB for both solutions. As to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.  As to rinsing after catalyst removal, ‘684 describes a rinsing process as the catalyst removing step (as noted above), but this would be replaced with the catalyst removing liquid of Kukanskis, and Kukanskis also does not require a rinsing step (claim 1). Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60). Claim 8: ‘684 indicates that the substrate can have a base member of the adhesive material portion and a core member (protruding part) which is protruded from the base member and is made of the non-adhesive material portion (claim 1).

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,784,111 (hereinafter ‘111) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550).
Claims 1, 7: the claims of ‘111 provide preparing a substrate having a platable material portion of SiN and a nonplatable material portion of SiO2, applying catalyst processing to apply catalyst selectively to the platable portion, and plating the platable portion (note claim 2) where from looking to the substrate (as allowed in MPEP 804 understand what is intended), it is understood that the catalyst application would include applying a liquid solution of catalyst, and the plating would include electroless plating by applying a plating liquid to the substrate, where the plating liquid can include 
Therefore, it would have been obvious to modify ‘111 to provide a reducing agent containing solution to the substrate as described by Kukanskis after catalyst application and before plating as a catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘111 only wants to plate on adhesive areas, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid after catalyst application and before plating can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas.  As to the same reducing agent in the catalyst removing and electroless solutions, ‘111 indicates using DMAB in the electroless solution as reducing agent (as noted above) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60) suggesting using DMAB in both solutions. As to preparing the catalyst removing liquid by diluting the DMAB reducing agent 100 to 1000 times with water, Kukanskis indicates the catalyst removing liquid would be an aqueous solution (so with water) with small amounts of DMAB (0.5 g/l) (column 10, lines 50-60, which by weight would give about 2000 times the amount of water as DMAB) and generally notes using dilute (so diluted) alkaline solutions for removal of the catalytic layer (column 7, lines 50-65), so it would be understood that other amounts could be used.  Furthermore, as to the diluting, any order of mixing would be obvious as suggested by In re Gibson, thus indicating that the DMAB can be specifically provided and diluted with water, note  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.  As to rinsing after catalyst removal, ‘111 does not indicate providing any additional rinsing between catalyst application and plating (claim 2) and Kukanskis does not require the rinsing (claim 1). Claim 6: Kukanskis indicates the catalyst .

Claims 1 and 6-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of  U.S. Patent No. 11,230,767 (hereinafter ‘767, note this issued from 16/345,320)  in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550). 
Claims 1, 7: the claims of ‘767 provide preparing a substrate having a plateable material portion and a nonplatable material portion, applying catalyst processing to apply catalyst selectively to the plateable portion, and plating the plateable portion (note claim 1) where from looking to the substrate (as allowed in MPEP 804 understand what is intended and also claim 1 as to the SiO2), it is understood that the plateable portion can be SiN, the nonplateable portion can be SiO2, the catalyst application would include applying a liquid solution of catalyst, and the plating would include electroless plating by applying a plating liquid to the substrate, where the plating liquid can include DMAB reducing agent, as described in the specification (note 0033, 0049, 0062-0064 of the specification as filed). This would give the same SiN and SiO2 portions as in claim 7. It is also understood that looking to the specification as to what is meant by plating layer (as in claim 1) a hard mask layer for etching is taught, suggesting the use of the layer for etching a substrate (note column 10, lines 45-55). As to providing a removing liquid that is a reducing agent containing liquid to remove catalyst from the non-adhesive portion while leaving catalyst on the adhesive portion, Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst 
Therefore, it would have been obvious to modify ‘767 to provide a reducing agent containing solution to the substrate as described by Kukanskis after catalyst application and before plating as a catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘320 only wants to plate on adhesive areas, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid after catalyst application and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.  As to rinsing after catalyst removal, ‘320 does not indicate providing any additional rinsing between catalyst application and plating (claim 1) and Kukanskis does not require this (claim 1). Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60). Claim 8: these features are noted by claim 3 of ‘767.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,028,483 (hereinafter ’483, note this issued from 16/344,932) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550).
Claims 1, 7: the claims of ‘932 provide preparing a substrate having a plateable material portion and a nonplatable material portion, applying catalyst processing to apply catalyst selectively to the plateable portion, and plating the plateable portion (note claim 1) where from looking to the substrate (as allowed in MPEP 804 understand what 
Therefore, it would have been obvious to modify ‘483  to provide a reducing agent containing solution to the substrate as described by Kukanskis after catalyst application and before plating as a catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘483 only wants to plate on adhesive areas, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid after catalyst application and before plating can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas.  As to the same reducing agent in the catalyst removing and electroless solutions, ‘483 indicates using DMAB in the electroless solution as reducing agent (as noted above) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60), suggesting using DMAB in both solutions. As to preparing the catalyst removing liquid by diluting the DMAB reducing agent 100 to 1000 times with water, Kukanskis indicates the catalyst removing liquid would be an aqueous solution (so with water) with small amounts of DMAB (0.5 g/l) (column 10, lines 50-60, which by weight would give about 2000 times the amount of water as DMAB) and generally notes using dilute (so diluted) alkaline solutions for removal of the catalytic layer (column 7, lines 50-65), so it would be understood that other amounts could be used.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”,  where the amount of water and amount of DMAB would give a resulting concentration, where applicant has taught a range to use, but has not shown that this range is actually critical as to what would happen outside the claimed range.  As to rinsing after catalyst removal, ‘483 does not indicate providing 

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered. 
(A) Note the adjustments to the rejections above due to the amendments to the claims.
(B) As to the 35 USC 103 rejections, it is argued that none of the references discloses using the same reducing agent in the in the catalyst removing and electroless processing, and while the applicant cited Kukanskis as to DMAB in the catalyst removing liquid and Milius in the electroless plating liquid (and also Iwashita as to DMAB in the electroless plating liquid and Kukanskis as to DMAB in the catalyst removing solution), applicant argues there is no motivation to combine the references to use the same reducing agents in the electroless and catalyst removing liquids, where Kukanskis discloses hypophosphite.  Applicant argues that according to the prior art a rinsing process is performed between the catalyst removing and electroless plating process, where Kukanskis specifically discloses this.  Applicant further argued that ‘769 does not disclose DMAB in the liquid for removing the catalyst.  Applicant further argued that the references do not disclose diluting the catalyst removing liquid 100-1000 times with water.
The Examiner has reviewed these arguments, however, the rejections above are maintained.  At the least, in the rejections above, the Examiner has cited why it would 
 (C) as to the double patenting rejections, it is argued that the combinations of the previous patents/applications and Kukanskis does not teach the limitations claimed.  The Examiner disagrees. Each of the rejections above indicates why all features claimed would be provided, and that position is maintained here. Note the additional use of Milius due to the amendments.  Also note the discussion in part (B) above.  Note that the use of Patent No. 11,230,767 has replaced use of 16/345,320 due to the issuing of ‘320 as a patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718